                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                            EASTERN DIVISION

                                NO. 4:20-CR-00003-D


 UNITED STATES OF AMERICA                        )
                                                 )
          v.                                     )
                                                 )
                                                          ORDER
                                                 )
 JACQUES YVES SEBASTIEN DUROSEAU
                                                 )



      Upon motion of the United States, for good cause shown, and for the reasons

stated in the motion, it is hereby ORDERED that D.E. 51 be sealed by the Clerk from

this date until further order by this Court.



      This t h e - - - ' - - - day of December 2020.




                                        J   ES C. DEVER III
                                        United States District Judge




        Case 4:20-cr-00003-D Document 55 Filed 12/01/20 Page 1 of 1
